

115 S2498 IS: Protecting Children From Identity Theft Act
U.S. Senate
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2498IN THE SENATE OF THE UNITED STATESMarch 5, 2018Mr. Scott (for himself, Mrs. McCaskill, Mr. Cassidy, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reduce identity fraud.
	
 1.Short titleThis Act may be cited as the Protecting Children From Identity Theft Act. 2.Reducing identity fraud (a)PurposeThe purpose of this section is to reduce the prevalence of synthetic identity fraud, which disproportionally affects vulnerable populations, such as minors and recent immigrants, by facilitating the validation by permitted entities of fraud protection data, pursuant to electronically received consumer consent, through use of a database maintained by the Commissioner.
 (b)DefinitionsIn this section: (1)CommissionerThe term Commissioner means the Commissioner of the Social Security Administration.
 (2)Financial institutionThe term financial institution has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809). (3)Fraud protection dataThe term fraud protection data means a combination of the following information with respect to an individual:
 (A)The name of the individual (including the first name and any family forename or surname of the individual).
 (B)The Social Security number of the individual. (C)The date of birth (including the month, day, and year) of the individual.
 (4)Permitted entityThe term permitted entity means a financial institution or a service provider, subsidiary, affiliate, agent, subcontractor, or assignee of a financial institution.
				(c)Efficiency
 (1)Reliance on existing methodsThe Commissioner shall evaluate the feasibility of making modifications to any database that is in existence as of the date of enactment of this Act or a similar resource such that the database or resource—
 (A)is reasonably designed to effectuate the purpose of this section; and (B)meets the requirements of subsection (d).
 (2)ExecutionThe Commissioner shall make the modifications necessary to any database that is in existence as of the date of enactment of this Act or similar resource, or develop a database or similar resource, to effectuate the requirements described in paragraph (1).
 (d)Protection of vulnerable consumersThe database or similar resource described in subsection (c) shall— (1)compare fraud protection data provided in an inquiry by a permitted entity against such information maintained by the Commissioner in order to confirm (or not confirm) the validity of the information provided;
 (2)be scalable and accommodate reasonably anticipated volumes of verification requests from permitted entities with commercially reasonable uptime and availability;
 (3)allow permitted entities to submit— (A)one or more individual requests electronically for real-time machine-to-machine (or similar functionality) accurate responses; and
 (B)multiple requests electronically, such as those provided in a batch format, for accurate electronic responses within a reasonable period of time from submission, not to exceed 24 hours;
 (4)be funded, including any appropriate upgrades, maintenance, and associated direct and indirect administrative costs, by users of the database or similar resource, in a manner consistent with that described in section 1106(b) of the Social Security Act (42 U.S.C. 1306(b)); and
 (5)not later than 180 days after the date of enactment of this Act, be fully operational. (e)Certification requiredBefore providing confirmation of fraud protection data to a permitted entity, the Commissioner shall ensure that the Commissioner has a certification from the permitted entity that is dated not more than 2 years before the date on which that confirmation is provided that includes the following declarations:
 (1)The entity is a permitted entity. (2)The entity is in compliance with this section.
 (3)The entity is, and will remain, in compliance with its privacy and data security requirements, as described in title V of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.), with respect to information the entity receives from the Commissioner pursuant to this section.
 (4)The entity will retain sufficient records to demonstrate its compliance with its certification and this section for a period of not less than 2 years.
				(f)Consumer consent
 (1)In generalNotwithstanding any other provision of law or regulation, a permitted entity may submit a request to the database or similar resource described in subsection (c) only—
 (A)pursuant to the written, including electronic, consent received by a permitted entity from the individual who is the subject of the request; and
 (B)in connection with a credit transaction or any circumstance described in section 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b).
 (2)Electronic consent requirementsFor a permitted entity to use the consent of an individual received electronically pursuant to paragraph (1)(A), the permitted entity must obtain the individual’s electronic signature, as defined in section 106 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006).
 (3)Effectuating electronic consentNo provision of law or requirement, including section 552a of title 5, United States Code, shall prevent the use of electronic consent for purposes of this subsection or for use in any other consent based verification under the discretion of the Commissioner.
				(g)Compliance and enforcement
				(1)Audits and monitoring
 (A)In generalThe Commissioner may— (i)conduct audits and monitoring to—
 (I)ensure proper use by permitted entities of the database or similar resource described in subsection (c); and
 (II)deter fraud and misuse by permitted entities with respect to the database or similar resource described in subsection (c); and
 (ii)terminate services for any permitted entity that prevents or refuses to allow the Commissioner to carry out the activities described in clause (i).
						(2)Enforcement
 (A)In generalNotwithstanding any other provision of law, including the matter preceding paragraph (1) of section 505(a) of the Gramm-Leach-Bliley Act (15 U.S.C. 6805(a)), any violation of this section and any certification made under this section shall be enforced in accordance with paragraphs (1) through (7) of such section 505(a) by the agencies described in those paragraphs.
 (B)Relevant informationUpon discovery by the Commissioner, pursuant to an audit described in paragraph (1)(A), of any violation of this section or any certification made under this section, the Commissioner shall forward any relevant information pertaining to that violation to the appropriate agency described in subparagraph (A) for evaluation by the agency for purposes of enforcing this section.